Citation Nr: 0906280	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  05-13 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to 
September 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

The Veteran and his wife presented testimony at an RO formal 
hearing in September 2006.  A transcript of the hearing is 
associated with the claims folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).


FINDING OF FACT

The medical evidence fails to link the Veteran's bilateral 
hearing loss with his time in service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303, 3.385 (2008).  








REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

In the present case, VA's notice requirements were fulfilled 
by a letter dated in October 2003, which was sent prior to 
the issuance of the rating decision on appeal and which 
advised the Veteran of the criteria for establishing service 
connection.  With respect to the duty to assist, all 
available records that were identified by the Veteran have 
been obtained, including private treatment records and 
service medical records.  Additionally, the Veteran underwent 
a VA audiological examination, and the Veteran testified at a 
hearing before the RO.  The Veteran was also scheduled to 
testify at a hearing before the Board, but he cancelled his 
hearing request.

In sum, the Board finds there is no prejudice to the Veteran 
in adjudicating this appeal.

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" essentially means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

At his RO hearing, the Veteran testified that his current 
bilateral hearing loss stems from his exposure to acoustic 
trauma while in service.  Specifically, he attributes his 
hearing loss to his two- or three-month period of service 
during which he trained officers to fire 105 millimeter 
Howitzers.  He testified that the noise from the artillery 
fire hurt his ears, and as a result, he was transferred to a 
wiring unit.  He asserts that he has experienced hearing loss 
since leaving service and that his wife has complained of his 
poor hearing since that time as well.

Audiometric examinations conducted at both entry and 
separation reflect that the Veteran had normal hearing, and 
his service medical records do not reflect any complaints of 
hearing loss.

The Veteran testified that after service, he began working 
for a chlorine plant, and his occupation involved installing 
and dismantling chlorine cells.  The Veteran's claims file 
includes the results of periodic audiometric testing 
performed by his employer.  The first such testing of record 
was completed in December 1964, the month the Veteran 
testified he began his employment with that company.  The 
audiometric testing performed at that time failed to reveal 
that the Veteran had a hearing loss for VA purposes.  See 
38 C.F.R. § 3.385.  Subsequent similar periodic audiometric 
testing through 1996 revealed that the Veteran's hearing 
declined during his employment for this company.  
Additionally, in September 1980, the Veteran was noted to 
have chronic adhesive otitis media of the right ear, and an 
April 1983 letter from a otolaryngologist advises that 
unchecked otitis media could lead to progression of the 
Veteran's right ear hearing loss.

The Veteran underwent a VA audiological examination in August 
2008, during which the Veteran reported military noise 
exposure and occupational noise exposure while employed at a 
chlorine plant that had a hearing conservation program.  
Additionally, the Veteran reported having middle ear problems 
for which he refused to undergo surgery approximately 15 
years before the date of this examination.  After conducting 
audiological tests, the examiner concluded that the Veteran 
had bilateral mixed hearing loss, which was mild to 
moderately severe in the right ear and mild to profound in 
the left ear.  The examiner further noted that the Veteran's 
audiological test results indicated an ear or hearing problem 
requiring periodic medical attention and that treatment of 
the Veteran's hearing disorder might cause a change in the 
Veteran's hearing threshold levels.  Finally, after reviewing 
the Veteran's service medical records, the examiner opined 
that because the audiometric tests conducted at induction and 
separation revealed hearing within normal limits and failed 
to reveal an OSHA-defined standard threshold shift (per 
29 C.F.R. § 1904.10(b)(1), an OSHA standard threshold shift 
is a change of ten decibels or more at 2000, 3000, or 4000 
Hertz in one or both ears), it is not as likely as not that 
the Veteran's current hearing loss is related to service.  

The Board concludes that the medical evidence of record fails 
to relate the Veteran's hearing loss to service.  The VA 
examiner's opinion that the Veteran's current hearing loss is 
not related to service is consistent with the evidence of 
record, which reflects that the onset of the Veteran's 
hearing loss was during his employment in an industrial 
setting and that his recurrent adherent otitis media of the 
right ear may have contributed to his current mixed-type 
hearing loss.  Moreover, the Veteran has offered no medical 
opinion relating his current hearing loss to his time in 
service, and while the Veteran asserts that his hearing loss 
is attributable to service, he lacks the requisite medical 
expertise to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Because a nexus between the Veteran's active service and his 
current disability has not been established, a basis upon 
which to grant service connection has not been presented, and 
the Veteran's appeal is therefore denied.  38 C.F.R. § 3.303. 


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


